Citation Nr: 1619709	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The Board remanded the appeal in June 2012, and again in August 2013, for further evidentiary development.

In its August 2013 remand, the Board noted that the issue of whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss had been raised by the record but had not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  To date, this issue has still not been adjudicated.  Thus, the Board must once again refer it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board previously referred the issue of whether new and material evidence has been received to reopen the claim for right ear hearing loss.  Thereafter, in September 2013, a VA audiological examination showed that the Veteran has hearing loss disability for VA purposes in both ears, and a subsequent addendum noted that such disability is likely related to in-service noise exposure.  See 38 C.F.R. § 3.385 (2015).  Nonetheless, the issue of entitlement to service connection for right ear hearing loss has not been adjudicated by the AOJ.  The Board notes that, should service connection for right ear hearing loss be granted, the resulting disability rating would contemplate the level of hearing loss in both ears and is therefore inextricably intertwined with the increased rating claim for left ear hearing loss that is currently before the Board.  See 38 C.F.R. §§ 4.85, 4.86.  In light of the above, the AOJ must adjudicate the claim for right ear hearing loss prior to assigning a disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent, outstanding VA medical records dating from December 2012, and associate them with the record.

2.  Develop and adjudicate the claim for service connection for right ear hearing loss.  Notify the Veteran of any decision and of his procedural and appellate rights.

3.  Then, readjudicate the claim for an increased rating for left ear or (if service connection for right ear hearing loss is granted) bilateral hearing loss.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

